Jackson, Justice.
1. In this, as in the other cases for taxes between the state and the railroad companies, it was insisted that the tax limitation was matter in the act not authorized by the title, and therefore the limitation was void, it being unconstitutional. The point is ruled in the case of the State vs. The *514Rome Railroad Company, this volume, ante. That ruling covers this case on this point.
2. We are of the opinion that under the laws as they now stand, this company is liable to be taxed at the rate named in the charter on its road and branches, except the Macon and Western Railroad, as the part from Macon to Atlanta was formerly called; and ad valorem as other property of other persons on the Macon and Western part of the road, and all its other property. If, however, the rate fixed in tire charter should exceed the ad valorem rate, on the property liable to the ta\r, then only the general rate ad valorem should be levied.
In other words, first estimate the railroad and its appurtenances, including the branches, except that portion which was formerly the Macon and Western Railroad, at their true value, and assess upon the same such percentage as will yield a revenue to the state equal to one-half of one per cent, on the net annual income of the road and branches. If, however, this should exceed the general rate of taxation, then assess at the general rate, as in no case is the rate ad valorem imposed generally to be exceeded. Secondly, estimate all other property of the company, including the Macon and Western Railroad at its true value, just as if it belonged to a natural person, and upon this value assess at the general rate.
3. No such return as is required by the act of 1874, and amendments and modifications thereof since, having been made by this company, and this return being required as a condition precedent to entitle the-company to its remedy at law in Fulton superior court by affidavit of illegality, the affidavits should have been dismissed by the superior court of that county for want of jurisdiction; and on that ground the judgment is reversed.
The remedy in the proper court of chancery for injunction and equitable relief is not now before us.
Judgment reversed.
Bleckly, J., concurred.